Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia a camera assembly rigidly coupled to the proximal end of the hand piece; and, a blocking filter located to span across the first open channel at the proximal end of the hand piece, configured to block said laser energy, wherein said laser guide fiber, said imaging component, and said illumination bundle extend proximally from said proximal portion of said probe and into said first open channel with said laser guide fiber and said illumination bundle extending into said second open channel and with said imaging component extending through said juncture and said first reduced-diameter portion to the proximal end, adjacent to the blocking filter, said first reduced-diameter portion being dimensioned to minimize lateral misalignment between said imaging component and the blocking filter, and, wherein a first length of said imaging component extends from said juncture to adjacent to the blocking filter, a majority of said first length being received within said first reduced-diameter portion.
Uram teaches a laser video endoscope for ophthalmologic surgery comprising: a rigid hand piece and connector assembly (10/14/16) having proximal and distal ends; a hollow rigid probe (12) extending distally of the distal end of the hand piece, said probe having a distal portion and a proximal portion, said probe containing a laser guide fiber (22), an imaging component (24), and an illumination fiber bundle (26), wherein the laser guide fiber is adapted to transmit laser energy (FIG. 2); wherein said laser guide fiber, said imaging component, and said illumination bundle extend proximally from said proximal portion of said probe and into said rigid hand piece and connector assembly (FIG. 1), with said laser guide fiber and said illumination bundle extending into a second channel (20).  Uram teaches a hand piece connected to a connector via a flexible cable, and as such does not teach a singular hand piece and connector unit.  Uram further does not explicitly teach the interior channel configuration of 
Fritsch teaches a video endoscope for ophthalmologic surgery comprising: a rigid hand piece (32) having proximal and distal ends and a juncture, wherein the juncture is located closer to the proximal end than the distal end (FIG. 2); a hollow rigid probe (34) extending distally of the distal end of the hand piece, said probe having a distal portion and a proximal portion, said probe containing a laser guide fiber (via 66), an imaging component (62), and an illumination fiber bundle (64), wherein the laser guide fiber is adapted to transmit laser energy; and a camera assembly (52) coupled to the proximal end of the hand piece (FIG. 2).  However, Fritsch does not teach a blocking filter.  Therefore Fritsch does not meet all of the limitations of the currently pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795